Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
2.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification (p. 36) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

DETAILED ACTION
Status of Application/Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17 and 25) and phosphotyrosine binding domain (PTB) of X11 in the reply filed on August 2, 2022 is acknowledged.  The traversal is on the ground(s) that all of the claims can be searched and examined without serious burden and searching Group I will identify any disclosure relating to methods of claims 19-24.  This is not found persuasive because an application may properly be required to be restricted to one of two or more claimed inventions if they are able to support separate patents and they are either independent (MPEP § 806.04 - § 806.04 (j)) or distinct (MPEP § 806.05 - § 806.05 (i)). The Examiner has shown that the Groups I and II are independent or distinct for the reasons in the previous Office action (see Paper mailed on February 16, 2022). Furthermore, MPEP § 803 provides that the separate classification (i.e., class and subclass) of distinct inventions is sufficient to establish a prima facie case that the search and examination of the plural inventions would impose a serious burden upon the Examiner; such separate classification was set forth in the Office action mailed February 16, 2022. 
Upon reconsideration, the species election among non-APP-cleaving protease, a peptidase domain of ADAM10 and a phosphotyrosine binding domain of X11 recited in claims 2-4 is withdrawn. The subject matter to the extent of non-APP-cleaving protease and a peptidase domain of ADAM10 recited in claims 2-3 is included and under examination in this office action.
The rest of requirement is still deemed proper and is therefore made FINAL.

4.	Claims 1-25 are pending. Claims 18-24 are withdrawn with traverse (filed 8/2/22) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on  .
5.	Claims 1-17 and 25 are under examination in this office action.

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. [1] as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, provisional Application No. 62/655, 537 filed 4/10/2018, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The instant application claims a construct comprising an effector protein or a functionally active fragment thereof covalently coupled to a Herpes Simplex Virus (HSV) US9 protein or a functionally active fragment thereof, wherein the effector protein or functionally active fragment thereof comprises a phosphotyrosine binding domain (PTB) of X11, which is not presented in the provisional Application No. 62/655, 537 filed 4/10/2018. The construct comprising an effector protein or a functionally active fragment thereof that comprises a phosphotyrosine binding domain (PTB) of X11 was only disclosed in the instant Application No. 16/380719, filed on April 10, 2019 (see p.14 of the instant specification.).
Therefore, the priority for the construct comprising an effector protein or a functionally active fragment thereof that comprises a phosphotyrosine binding domain (PTB) of X11 in the instant application is April 10, 2019.

Specification
7.	The disclosure is objected to because of the following informalities: The use of the term “Neurobasal” (p. 33), ”GlutaMax” (p. 33), Lipfectamine2000(p. 33),  “OptiMEM” (p. 33), ”AxioPlan” (p.34),  “OptiprepTM” (p. 35), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
8.	Claim 4 is objected to because of the following informalities: “X11” is not a unique or common abbreviation in the art. Applicants are required to spell out “X11” at the first usage. Appropriate correction is required.
	Claim 25 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Claim 25 depends from claim 22. However, claim 22 is a non-elected claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Appropriate correction is required.


Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite because the term “X11” is recited in the claim without a reference to a precise amino acid sequence identified by a proper SEQ ID NO: or providing a full name for abbreviated names. Without identification of property or combination of properties which are unique to and, therefore, definitive of the instant recitations, the metes and bounds of the claims remain undetermined. Further, the use of laboratory designations only to identify a particular molecule renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. The rejection can be obviated by amending the claims to specifically and uniquely identify “X11”, for example, by SEQ ID NO: and function of “X11”.

 Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 25 depends from claim 22, which is a non-elected claim and thus, claim 25 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-17 and 25 encompass a genus of construct comprising i) an effector protein or a functionally active fragment thereof; ii) a Herpes Simplex Virus (HSV) US9 protein or a functionally active fragment thereof; and wherein the effector protein or the functionally active thereof is covalently coupled to the HSV US9 protein or the functionally active fragment thereof. The claims also encompass a genus of effector protein and a genus of functionally active fragment of the effector protein and a genus of functionally active fragment of HSV US9 protein. Claim 2 encompasses a genus of non-amyloidogenic APP-cleaving protease.  Claim 25 encompasses a kit comprising the claimed construct and an instructional material for use to reduce amyloid- peptide formation in vivo.
 Applicant has not disclosed sufficient species for the broad genus of construct comprising an effector protein or a functionally active fragment thereof covalently coupled to an HSV US9 protein or a functionally active fragment thereof or for the broad genus of effector protein, the broad genus of functionally active fragment of effector protein and the broad genus of functionally active fragment of HSV US9 protein. The specification only describes a construct comprising gfp (green florescence protein)-full length HSV US9-the peptidase domain of α-secretase ADAM10 (g9A10pep) or a construct comprising gfp-the phosphotyrosine binding domain (PTB) of X11-HSV US9-TM (gPTB9TM) for reducing APP -amyloidogenic processing (see Example 6, Figures 18A-C and 20C). However, the claims are not limited to the construct or agents set forth above but also encompass a genus of structurally and functionally undefined constructs comprising a genus of a structurally and functionally undefined effector protein effector protein or functionally active fragment thereof covalently coupled to an HSV US9 protein or a genus of structurally and functionally undefined active fragment of HSV US9 protein in view of paragraphs [0038]-[0039], [0041], [0056]-[0057], [0059] and [0123]-[0124] of the published specification.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
	This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of a construct comprising gfp (green florescence protein)-full length HSV US9-the peptidase domain of α-secretase ADAM10 (g9A10pep) or a construct comprising gfp-the phosphotyrosine binding domain (PTB) of X11-HSV US9-TM (gPTB9TM) for reducing APP -amyloidogenic processing (see Example 6, Figures 18A-C and 20C). Applicant only describes the peptidase domain of ADAM10 (SEQ ID NO:3) or the phosphotyrosine binding domain (PTB) of X11 (SEQ ID NO:5) as an effector protein within the claimed construct and a full length HSV US9 protein (SEQ ID NO:2) and the transmembrane domain (TM) of HSV US9 protein (SEQ ID NO:7) as an HSV US9 protein for the claimed construct. However, Applicant is not in possession of other structurally and functionally undefined constructs comprising a structurally and functionally undefined effector protein or a structurally and functionally undefined active fragment of the effector protein covalently coupled to an HSV US9 protein or a structurally and functionally undefined active fragment of the HSV US9 protein. 
	Based on paragraphs [0038] of the instant specification (based on the published application, the claimed "effector protein" encompass any structurally and functionally undefined protein that is capable of modulating enzyme activity, gene expression, and/or cell signaling. Based on paragraphs [0039], [0041], [0059] and [0123]-[0124 of the instant specification (based on the published Application), the functionally active fragment of the effector protein encompasses structurally and functionally subsequences of any structurally and functionally effector proteins including variants thereof having at least 50%....of the effector protein. Based on paragraphs [0039], [0041], [0058] and [0123]-[0124], the functionally active fragment of HSV US9 protein encompasses structurally and functionally subsequences of the HSV US9 protein including variants thereof having at least 50%....of the HSV US9 protein.
[0038] As used herein, the term "effector protein" refers to a protein capable of modulating enzyme activity, gene expression, and/or cell signaling.
 [0039] ….As used herein, the term "fragment," as applied to a protein or peptide, refers to a subsequence of a larger protein or peptide. A "fragment" of a protein or peptide can be at least about 20 amino acids in length….; or at least about 400 amino acids in length (and any integer value in between).
[0041] As used herein, the term "functionally active" as applied to a fragment of a protein or polypeptide refers to the fact that the fragment …... has at least and/or greater than about 50%, 60%, 70%, 80%, 90%, 95%, 96%, 97%, 98%, 99%, or 100% of the functional activity of the protein or polypeptide.
 [0059] In certain embodiments, a fragment of the effector protein comprises a subsequence of the effector protein…. comprising the subsequence of the effector protein has at least, greater than, or less than about 50%, 60%, 70%, 80%, 90%, 95%, 96%, 97%, 98%, 99%, or 100% of the functional activity of the effector protein.
[0123] In various embodiments, sequences having at least about 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or 99% sequence homology to any of the sequences of SEQ ID NO:1 to SEQ ID NO:7 can also be used to form the constructs described herein.
[0124] In various embodiments, two or more proteins with sequences of SEQ ID NO:1 to SEQ ID NO:7 can be connected end-to-end by fusion of the terminal residues of the N- and C-termini of the proteins to provide the constructs described herein…. … not adversely affected.
However, Applicant fails to provide sufficient description as to what other effector proteins or functionally active fragments thereof are and what other active fragments of HSV US9 protein are and whether they can act as the peptidase domain of ADAM10 (SEQ ID NO:3) or the phosphotyrosine binding domain (PTB) of X11 (SEQ ID NO:5) as an effector protein within the claimed construct or as a full length HSV US9 protein (SEQ ID NO:2) or the TM of HSV US9 protein (SEQ ID NO:7) as an HSV US9 protein for the claimed construct. Applicant also fails to provide sufficient description as to whether the constructs comprising a structurally and functionally undefined effector protein or a functionally active fragment thereof covalently coupled to an HSV US9 protein or a structurally and functionally undefined active fragment of HSV US9 protein can have the activity as the construct of g9A10pep or the construct of gPTB9TM.
	The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of construct, the claimed genus of effector protein, the claimed genus of non-amyloidogenic APP-cleaving protease, the claimed genus of functionally active fragment of effector protein, the claimed genus of functionally active fragment of HSV US9. It is known that a single amino acid change on a molecule or protein can abolish the activity or the binding ability of the molecule or protein. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138). Although many amino acid substitutions are possible in any given protein, the position of where such amino acid substitutions can be made is critical for maintaining the function of a protein; i.e. only certain positions can tolerate conservative substitutions without changing the relationship of three dimensional structure and function of the protein (col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310).  Although the specification outlines art-recognized procedures for producing and the screening method, this is not adequate guidance as to the nature of active construct comprising an effector protein or a functionally active fragment thereof covalently coupled to an HSV US9 protein or a functionally active fragment thereof, or active effector protein, functionally active fragment thereof or a functionally active fragment of HSV US9 protein that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation. Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by actual analyses in cells (see p. 445, the third column, second paragraph, Pawson et al. 2003, Science 300:445-452). Alaoui-lsmaili teaches that designing a mutein having predictable activities is difficult because of the complexity of the interactions between ligands and receptors (Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507). For example, given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking (see p. 502, right col., 2th paragraph). Further, when multiple mutations are introduced, there is even less predictability because Guo et al. teaches that the effects of mutations on protein function are largely additive (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210). 
	The specification fails to teach what other structures/amino acid sequences can or cannot be included/changed in all effector proteins or functionally active fragments thereof in order to preserve the activity of the peptidase domain of ADAM10 (SEQ ID NO:3) or the phosphotyrosine binding domain (PTB) of X11 (SEQ ID NO:5) as an effector protein within the claimed construct. The specification also fails to teach what other structures/amino acid sequences can or cannot be included/changed in all functionally active fragments of HSV US9 protein in order to preserve the activity of the full length HSV US9 protein (SEQ ID NO:2) or the TM of HSV US9 protein (SEQ ID NO:7) as an HSV US9 protein for the claimed construct. Further, Applicant fails to teach what other structures/amino acid sequences can or cannot be included/changed in all constructs, all effector proteins or functionally active fragments thereof or all functionally active fragments of HSV US9 protein in order to preserve the activity of the construct of g9A10pep or gPTB9TM in reducing APP -amyloidogenic processing.
There is no description of the conserved regions which are critical to the function of the claimed genus. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of structure of other constructs, other effector proteins, other functionally active fragments of effector protein or functionally active fragment of HSV US9 to the function of the peptidase domain of ADAM10 (SEQ ID NO:3) or the phosphotyrosine binding domain (PTB) of X11 (SEQ ID NO:5) as an effector protein or the function of the full length HSV US9 protein (SEQ ID NO:2) or the TM of HSV US9 protein (SEQ ID NO:7) as an HSV US9 or the function of the construct of g9A10pep or gPTB9TM in reducing APP -amyloidogenic processing. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other constructs, other effector proteins, other functionally active fragments of effector protein or functionally active fragment of HSV US9 might be.  Since the common characteristics/features of other constructs, other effector proteins, other non-amyloidogenic APP-cleaving proteases, other functionally active fragments of effector protein and other functionally active fragment of HSV US9 are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention.   
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321,1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
	Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention can not be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a construct comprising an effector protein or a functionally active fragment thereof covalently coupled to an HSV US9 protein or the functionally active fragment thereof or the construct in reducing APP -amyloidogenic processing in a cell by targeting APP away from BACE1-enriched domains and towards the plasma membrane of the cell to promote APP -cleavage by endogenous ADAM10, or wherein the effector protein or functionally active fragment thereof is exposed on the luminal/extracellular side of a cell or on the cytoplasmic side of a cell or reducing  amyloid- peptide formation in vivo as in claim 25 requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the therapeutic agent employed therein possesses an activity in which the majority of constructs possessing that activity have been shown to be effective in the treatment of that condition. In the instant case, Applicant only showed the peptidase domain of ADAM10 (SEQ ID NO:3) or the phosphotyrosine binding domain (PTB) of X11 (SEQ ID NO:5) as an effector protein or the function of the full length HSV US9 protein (SEQ ID NO:2) or the TM of HSV US9 protein (SEQ ID NO:7) as an HSV US9 and a construct of g9A10pep or gPTB9TM in reducing APP -amyloidogenic processing (see Example 6, Figures 18A-C and 20C). Applicant has provided no demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition to reduce amyloid- peptide formation in vivo. Consequently, Applicant has failed to demonstrate possession of the claimed genus of constructs or the claimed kit for using a pharmaceutical composition comprising the claimed construct for reducing amyloid-peptide formation in vivo required thereby as of the earliest effective filing date of the instant application.
	With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that; “ It appears to be well settled that a single species can rarely, if ever, afford support fora generic claim. In re Soil, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867,117 F.21 270,48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”
	In the instant case, Applicant has failed to demonstrate a reduction to practice of a representative number species of the genus of construct comprising an effector protein or a functionally active fragment thereof covalently coupled to an HSV US9 protein or a functionally active fragment thereof, or the genus of constructs in reducing APP -amyoid processing or promoting APP -cleavage or  in a cell by targeting APP away from BACE1-enriched domains and towards the plasma membrane of the cell to promote APP -cleavage by endogenous ADAM10 or wherein the effector protein or functionally active fragment thereof is exposed on the luminal/extracellular side of a cell or on the cytoplasmic side of a cell. Applicant has failed to demonstrate a reduction to practice of a representative number of species of the genus of effector protein or functionally active fragment thereof or a representative number of species of the genus of functionally active fragment of HSV US9 protein within that genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of constructs, effector proteins, functionally active fragments of effector proteins and functionally active fragments of HSV US9.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of constructs, effector proteins, non-amyloidogenic APP-cleaving proteases,  functionally active fragments of effector proteins and functionally active fragments of HSV US9, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed construct has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.


		
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brideau et al. (J. Virology, 1998; 72:4560-4570).
Claims 1, 5, 7, 9- 12 and 16-17 are of construct comprising i) an effector protein or a functionally active fragment thereof; ii) a Herpes Simplex Virus (HSV) US9 protein or a functionally active fragment thereof; and wherein the effector protein or the functionally active thereof is covalently coupled to the HSV US9 protein or the functionally active fragment thereof. Dependent claims are directed to HSV US9 fragment comprising  a HSV US9 transmembrane domain (TM) (claim 5), the effector is covalently coupled to the N-terminus of the HSV US9 protein (claim 6), the effector protein is covalently coupled to the C-terminus of the HSV US9 protein (claim 7), the effector is covalently coupled to the C-terminus of TM (claim 9), covalently coupled to the HSV US9 protein through a linker including PEG chain, a peptide including a peptide comprising less than 50 amino acids or a peptide nucleic acid (PNA) (claims 10-12).
Brideau et al. teach several HSV US9 fusion proteins including pAB2 (GST-HSV US9 fusion protein), pAB11 (HSV US9-HA fusion protein), PBB14 (HSV US9-EGFP fusion protein), which meets the claimed construct comprising an effector protein covalently coupled to a HSV US9 protein at the C-terminus of the HSV US9 protein recited in claims 1, 5, 7, 9- 12 and 16-17 (see p. 4560, abstract; p. 4561, figure 1; p. 4561; p. 4566-4567). The HSV US9-EGFP fusion protein disclosed by Brideau is capable of targeting to the Golgi compartment, wherein the HSV US9-EGFP fusion protein comprises fusing the EGFP reporter molecule to the C-terminus of HSV US9 protein via a peptide linker and the HSV US9 protein comprises the TM of HSV US9 as in claims 1, 5, 7 9 and 10-12. The EGFP-US9 protein in the Golgi compartment in the cell is exposed on the luminal side of a cell or on the cytoplasmic side of a cell as in claims 16-17. The GST-HSV US9 fusion protein disclosed by Brideau comprising fusing the GST (the effector protein) to the N-terminus of the HSV US9 protein as in claim 6. Thus, claims 1, 5, 7, 9-12 and 16-17 are anticipated by Brideau. 


Conclusion

14.	NO CLAIM IS ALLOWED.

HSV US9
HSV US9 (HSV-1 strain 17)" SEQ ID NO:2
Transmembrane domain of HSV US9: SEQ ID NO:7
ADAM10
peptidase domain of ADAM10: SEQ ID NO:3
ADAM10: SEQ ID NO:4
X11
Phosphotyrosine domain of X11: SEQ ID NO:5
X11: SEQ ID NO:6


15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandimarti et al. (Inventor’s publication: Sci. Rep., published 08 November 2017; 7:15103. DOI:10.1038/s41598-017-15128-8) teaches a construct of gfp-HSV-1 US9 fusion protein including gfp-HSV US9 fusion protein (g9), HSV US9-mCherry (9mc), gfp-HSV US9-mCherry (g9mc), gfp-HSV US9-TEV protease (g9t), HSV US9-TEV protease (9t), gfp-HSV US9-TEV protease cleavage sequence (tcs)-mCherry (g9tcsmC), TEV protease-HSV US9-mCherry (t9mc), gfp-TEV protease cleavage sequence (tcs)-HSV US9-mCherry (gtcs9mC), gfp-TEV protease cleavage sequence (tcs)-BACE1-TM-mCherry (gtcsBmC), gfp-TEV protease cleavage sequence (tcs)-APP-TM-mCherry (gtcsAmC), gfp-TEV protease cleavage sequence (tcs)-APP-TM-C terminal-mCherry (gtcsA695TMmC), gfp-TEV protease cleavage sequence (tcs)-glycoprotein C (gC)-TM-mCherry (gtcsCTMmC), TEV protease-glycoprotein C (gC)-TM-mCherry (tCTMmC) (see p. 2-10).
SEQ ID NO:2
WO2010000012 teaches a US9 protein comprising SEQ ID NO:1, which is identical to instant SEQ ID NO:2  and also teaches a peptide or its mimic of 30 residues or less derived from pUS9, which is  capable of reducing binding of pUS9 to kinesin-1 to inhibit transport of a neurotrophic virus in a cell.
 
AXV21742
ID   AXV21742 standard; protein; 90 AA.
XX
AC   AXV21742;
XX
DT   01-APR-2010  (first entry)
XX
DE   Human herpesvirus 1 envelope protein US9 (pUS9) protein SEQ ID:1.
XX
KW   Herpesvirus envelope protein US9; cellular transport;
KW   neuronal transport inhibitor; pUS9; prophylactic to disease;
KW   protein therapy; therapeutic; viral infection; virucide; BOND_PC;
KW   tegument protein; type 2 membrane protein US9; membrane protein US9;
KW   10 kDa protein; unnamed protein product; GO5634; GO19033.
XX
OS   Human herpesvirus 1.
XX
CC PN   WO2010000012-A1.
XX
CC PD   07-JAN-2010.
XX
CC PF   23-SEP-2008; 2008WO-AU001403.
XX
PR   03-JUL-2008; 2008US-0078312P.
XX
CC PA   (UNSY ) UNIV SYDNEY.
CC PA   (SYDN-) SYDNEY WEST AREA HEALTH SERVICE.
XX
CC PI   Cunningham AL,  Diefenbach RJ,  Morton AM,  Saksena MM;
XX
DR   WPI; 2010-A35550/05.
DR   REFSEQ; NP_044672.
DR   PC:NCBI; gi9629451.
DR   PC:SWISSPROT; P06481.
XX
CC PT   Inhibiting transport of a neurotropic virus in a cell comprises providing
CC PT   to the cell a compound which reduces binding of pUS9 to kinesin-1.
XX
CC PS   Claim 19; SEQ ID NO 1; 38pp; English.
XX
CC   The present invention relates to novel viruses, particularly to cellular 
CC   transport of neurotropic viruses and the viral and cellular proteins 
CC   involved with cellular transport of neurotropic viruses. The invention 
CC   further encompasses a method of inhibiting the transport of a neurotropic
CC   virus into a cell which involves providing to the cell a compound that 
CC   reduces binding of pUS9 to kinesin-1. The invention further discloses (i)
CC   a peptide or its mimic of 30 residues or less derived from pUS9, which is
CC   capable of reducing binding of pUS9 to kinesin-1; (ii) a pharmaceutical 
CC   composition comprising the peptide or its mimic; (iii) a method of 
CC   screening for an inhibitor of neuronal transport of a neurotropic virus 
CC   which involves determining whether a candidate compound reduces binding 
CC   of pUS9 to kinesin-1; and (iv) a method of treating or preventing 
CC   infection, or reactivation of a neutrotropic virus in a subject which 
CC   involves administering to the subject a compound which reduces binding of
CC   pUS9 to kinesin-1. The methods of the invention are useful for inhibiting
CC   transport of a neurotropic virus in a cell, screening for an inhibitor of
CC   neuronal transport of a neurotropic virus, and treating or preventing 
CC   infection, or reactivation of a neutrotropic virus in a subject. The 
CC   peptide or its mimic, or the pharmaceutical composition is useful as a 
CC   medicament or in the manufacture of a medicament for the treatment or 
CC   prevention of infection or reactivation of a neurotropic virus. The 
CC   present sequence represents a Human herpesvirus 1 envelope protein US9 
CC   (pUS9) which is involved in the method of the invention for inhibiting 
CC   the transport of a neurotropic virus into a cell which involves providing
CC   to the cell a compound that reduces binding of pUS9 to kinesin-1.
CC   
CC   Revised record issued on 24-MAR-2010 : Enhanced with precomputed 
CC   information from BOND
CC   
CC   
CC   Revised record issued on 24-MAR-2010 : .
XX
SQ   Sequence 90 AA;

  Query Match             67.8%;  Score 61;  DB 17;  Length 90;
  Best Local Similarity   100.0%;  
  Matches   61;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         30 EAYYSESEDEAANDFLVRMGRQQSVLRRRRRRTRCVGMVIACLLVAVLSGGFGALLMWLL 89
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         30 EAYYSESEDEAANDFLVRMGRQQSVLRRRRRRTRCVGMVIACLLVAVLSGGFGALLMWLL 89

Qy         90 R 90
              |
Db         90 R 90

AXV21744
ID   AXV21744 standard; protein; 40 AA.
XX
AC   AXV21744;
XX
DT   01-APR-2010  (first entry)
XX
DE   Human herpesvirus 1 pUS9 cytoplasmic domain protein.
XX
KW   Herpesvirus envelope protein US9; cellular transport;
KW   neuronal transport inhibitor; pUS9; prophylactic to disease;
KW   protein therapy; therapeutic; viral infection; virucide.
XX
OS   Human herpesvirus 1.
XX
CC PN   WO2010000012-A1.
XX
CC PD   07-JAN-2010.
XX
CC PF   23-SEP-2008; 2008WO-AU001403.
XX
PR   03-JUL-2008; 2008US-0078312P.
XX
CC PA   (UNSY ) UNIV SYDNEY.
CC PA   (SYDN-) SYDNEY WEST AREA HEALTH SERVICE.
XX
CC PI   Cunningham AL,  Diefenbach RJ,  Morton AM,  Saksena MM;
XX
DR   WPI; 2010-A35550/05.
XX
CC PT   Inhibiting transport of a neurotropic virus in a cell comprises providing
CC PT   to the cell a compound which reduces binding of pUS9 to kinesin-1.
XX
CC PS   Example 2; Fig 4; 38pp; English.
XX
CC   The present invention relates to novel viruses, particularly to cellular 
CC   transport of neurotropic viruses and the viral and cellular proteins 
CC   involved with cellular transport of neurotropic viruses. The invention 
CC   further encompasses a method of inhibiting the transport of a neurotropic
CC   virus into a cell which involves providing to the cell a compound that 
CC   reduces binding of pUS9 to kinesin-1. The invention further discloses (i)
CC   a peptide or its mimic of 30 residues or less derived from pUS9, which is
CC   capable of reducing binding of pUS9 to kinesin-1; (ii) a pharmaceutical 
CC   composition comprising the peptide or its mimic; (iii) a method of 
CC   screening for an inhibitor of neuronal transport of a neurotropic virus 
CC   which involves determining whether a candidate compound reduces binding 
CC   of pUS9 to kinesin-1; and (iv) a method of treating or preventing 
CC   infection, or reactivation of a neutrotropic virus in a subject which 
CC   involves administering to the subject a compound which reduces binding of
CC   pUS9 to kinesin-1. The methods of the invention are useful for inhibiting
CC   transport of a neurotropic virus in a cell, screening for an inhibitor of
CC   neuronal transport of a neurotropic virus, and treating or preventing 
CC   infection, or reactivation of a neutrotropic virus in a subject. The 
CC   peptide or its mimic, or the pharmaceutical composition is useful as a 
CC   medicament or in the manufacture of a medicament for the treatment or 
CC   prevention of infection or reactivation of a neurotropic virus. The 
CC   present sequence represents a Human herpesvirus 1 (HSV-1) envelope 
CC   protein US9 (pUS9) cytoplasmic domain protein which is compared with 
CC   various pUS9 protein of alphaviruses for inhibiting the transport of a 
CC   neurotropic virus into a cell.
XX
SQ   Sequence 40 AA;

  Query Match             41.1%;  Score 37;  DB 17;  Length 40;
  Best Local Similarity   100.0%;  
  Matches   37;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         30 EAYYSESEDEAANDFLVRMGRQQSVLRRRRRRTRCVG 66
              |||||||||||||||||||||||||||||||||||||
Db          4 EAYYSESEDEAANDFLVRMGRQQSVLRRRRRRTRCVG 40


16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
November 23, 2020


/CHANG-YU WANG/Primary Examiner, Art Unit 1649